Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 20-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner interprets claims 1 and 10 as inhibit freezing of the surface skin layer (epidermis layer) while 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claims 1 and 10, it is unclear how the surface skin layer (epidermis layer) can be heated or keep warm while the lower skin layer such as dermis layer is freeze or supercooled. Heat diffuse, if the top skin layer is heated this also help keep the lower skin layer from 

The term "time sufficient" in claims 3-4 and 20-21 (20-21 depend on 3-4 therefore include the term sufficient) is a relative term which renders the claim indefinite.  The term "time sufficient" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 102

1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




2.	Claims 1-11, 13-14, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu et al. (US 2013/0315924).

3.	Addressing claims 1 and 10, Hsu discloses: 
a method for treating a patient, comprising: cooling a surface of the patient’s skin to cool tissue under the surface to a temperature between -40 degrees C and 0 degrees C to damage targeted tissue (see [0007] and [0013]); 
applying electromagnetic energy or an electromagnetic field to the patient to inhibit freezing of the skin surface while the targeted tissue cooled via cooling of the surface is supercooled (see [0072] and [0074]; apply electromagnetic energy produce heat that prevent freezing of skin surface to prevent injury; could also use cryoprotectant);
 method for treating a patient, comprising: applying an applicator to the patient’s body (see [0007]); 
cooling a surface of the patient’s skin with the applicator to cool targeted tissue beneath the surface to a temperature between -40 degrees C and 0 degrees C (see [0007] and [0013]); 
applying electromagnetic energy or an electromagnetic field with the applicator to inhibit freezing of the cooled surface such that the targeted tissue is in a supercooled state (see [0072] and [0074]; apply electromagnetic energy produce heat that prevent freezing of skin surface to prevent injury; could also use cryoprotectant).

4.	Addressing claims 2-9, 11, 13-14, 17 and 19, Hsu discloses:
applying the electromagnetic energy or field while the targeted tissue is damaged due to the cooling of the surface (see [0015] and [0072]; apply electromagnetic while cool the target tissue below skin surface to sub-zero Celsius temperature);
cooling the surface of the patient’s skin for a length of time sufficient to selectively affect the targeted tissue, thereby reducing skin surface irregularities (see [0005] and [0013]; the claim does not specify a specific treatment time; the specification is unclear regarding the term “sufficient”; the claim does not claim what affect the targeted tissue result in reducing skin surface; the claim also does not define what skin surface irregularities is; Hsu does not explicitly disclose a specific treatment time; however, Hsu discloses cool the target tissue to below sub-zero temperature; sub-zero temperature effect the tissue and reduce wrinkles, fat, cellulite and other cosmetic defect; wrinkles and cosmetic defects are skin surface irregularities);
cooling the surface of the patient’s skin for a length of time sufficient to cause damage to lipid rich cells in the patient’s subcutaneous layer (see [0007], [0013] and [0017]; cool the target tissue to sub-zero to effect/damage fat/lipid);
wherein the electromagnetic field is applied to inhibit freezing of liquid and/or lipids in the patient’s tissue (see [0072] and [0074]; warm surface inhibit freezing; examiner interprets the claim as inhibit freezing of skin 
wherein a subcutaneous region of the patient is kept in a supercooled state for a period of time, wherein the electromagnetic energy or field is applied during at least a portion of the period of time (see [0013], [0015], [0072] and [0074]; cool the target tissue to sub-zero which is a supercooled state then apply electromagnetic or cryoprotectant to warm skin surface to prevent injury to skin surface);
wherein the electromagnetic energy is delivered to the skin to protect one or more layers of the subject’s tissue (see [0015], [0072] and [0074]; warm skin surface prevent injury and muscle contraction);
cooling the surface of the patient’s skin such that subcutaneous lipid-rich cells are damaged (see [0007], [0013] and [0017]; cool the target tissue to sub-zero to effect/damage fat/lipid);
wherein the electromagnetic field is an AC or DC electric field (electromagnetic field is either AC or DC);
wherein the patient’s subcutaneous tissue is in the supercooled state while the electromagnetic energy or field is applied (see [0015] and [0072]; apply electromagnetic while cool the target tissue below skin surface to sub-zero Celsius temperature);
comprising delivering the electromagnetic energy to inhibit freeze injury to shallow tissue cooled by the applicator while allowing thermal injury to deeper tissue (see [0072] and [0074]; apply electromagnetic energy produce heat that prevent freezing of skin surface to prevent injury);
wherein the electromagnetic energy or field is applied while the targeted tissue is at a temperature lower than -5 degrees C (see [0013], [0072] and [0074]; inherently warm skin surface to prevent injury is done while the target tissue is cool below sub-zero; no reason to warm skin surface when the tissue temperature is above -5 or above sub-zero because the skin surface would not be injury in higher temperature);
delivering a cryoprotectant to the surface of the patient’s skin to protect the subject’s epidermal tissue (see [0074]);
wherein the method improves the appearance of cellulite, improves the appearance of skin, improves skin tone and texture, thickens skin, eliminates deep skin wrinkles, eliminates fine lines in the skin, tightens skin, and/or treats sweat glands of the patient compared to before the treatment (see [0006]).

Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


6.	Claims 12, 15-16, 18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US 2013/0315924). 

7.	Addressing claims 12, 15-16, 18 and 20-21, Hsu discloses:
applying the electromagnetic energy or field prior to the targeted tissue becoming damaged due to the cooling of the surface (Hsu does not explicitly disclose applying the electromagnetic energy or field prior to the targeted tissue becoming damaged; however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention electromagnetic energy is apply prior to tissue damage in order to prevent tissue damage; if apply electromagnetic after then the tissue would already damage);
wherein the electromagnetic energy or field is continuously or periodically applied for a predetermined period of time (see [0015] and [0072]; electromagnetic energy inherently apply for a period of time in order to warm skin surface; apply continuously or periodically is an obvious user choice that does not change the operation principle of warming the skin surface to prevent skin surface injury);
controlling the applicator to cool the patient’s skin such that ice crystals are present in the skin for a time to cause a reduction in skin irregularities without causing necrosis (Hsu does not explicitly disclose ice crystal; however Hsu 
wherein the cooling time is equal to or longer than 1 second, 2 seconds, 3 seconds, 5 seconds, 30 seconds, 1 minute, 5 minutes, 10 minutes, or 30 minutes (Hsu does not explicitly disclose the amount of time; however, obvious to one of ordinary skill in the art that the amount of time is user choice and depend on tissue and treatment type and/or treatment criteria);
wherein the cooling time is equal to or longer than 1 second, 2 seconds, 3 seconds, 5 seconds, 30 seconds, 1 minute, 5 minutes, 10 minutes, or 30 minutes(Hsu does not explicitly disclose the amount of time; however, obvious to one of ordinary skill in the art that the amount of time is user choice and depend on tissue and treatment type and/or treatment criteria).

Response to Arguments

Applicant's arguments filed 04/28/21 have been fully considered but they are not persuasive. Applicant filed an affidavit and argue the specification discloses the written description of the claim invention therefore 112 written description and indefinite rejection should be withdraw. Applicant’s affidavit and argument is not persuasive. Applicant argues the specification discloses using cryoprotectant and supercooling can come first, followed by warming. Applicant’s argument is not persuasive because these claim invention is not using cryoprotectant and supercooling come first, followed by warming. Further, the specification lack detail of how to use/apply cryoprotectant that protect only the skin surface while allow the lower to freeze. What kind of cryoprotectant is used? How to determine the amount use? How to determine the apply time of cryoprotectant? Claim 1 use the term “while” which mean cooling and heating happen at the same time. Claims 1 and 10 does not claim supercooling come first, followed by warming skin surface to a temperature above freezing. The specification paragraph [0052] discloses supercool skin surface and tissue therebeneath then the skin surface is warmed above a freezing temperature. This is not in the claims. The claim invention is different from what the specification discloses. Examiner explain above how examiner interprets the claim and reason as to why the specification does not disclose the claim invention. 112 written description rejection for claims 1-9 and 20-21 is maintained. The claims are read in light of the specification, but the specification is not read into the claim. Claims 1-21 do not claim supercool first then heat skin surface to a temperature above freezing. The claims are unclear how applicant could prevent skin surface from freezing without first supercool then heat skin surface to a temperature above freezing. The claims are excessively broad that cover scenarios explain in the rejection section above and the specification does not explain how such scenarios is possible. Applicant fails to distinctly claiming the subject matter which the applicant regards as his invention. The claim invention lack boundary, meet and bound and cover invention/scenarios that is not disclose by the specification. 


. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031.  The examiner can normally be reached on Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793